DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-10, filed 12/22/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,243,044. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipated the presented claims with the exception of the torsional springs providing the biasing force, which is merely an obvious design choice to one of ordinary skill in the art to provide alternative equivalent biasing force to the flaps and is not a significantly patentable difference as both means are well-known and commonly taught in the art to provide the required spring biasing force.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton US Pat. No. 9,389,042 in view of Chia US Pub. No. 2015/0308782.
In Reference to Claim 1
Clayton teaches:
A toy projectile launcher (10, Fig. 1-8 and 210, Fig. 15-17), comprising: 
a handle comprising an internal projectile storage area (magazine 13/213 at the forward end of the handle section 11/211 (the entire bottom section including the magazine housing may be held by a user and therefore may be considered as part of a handle of the body) stores projectiles 27/227 internally therein); 
at least one pair of flaps disposed on respective first and second sides at a top opening of the internal projectile storage area, ach pair of flaps being inwardly biased (left and right side flaps 213c engage sides of the projectile loaded into the gun body);
an air piston assembly that comprises a barrel (12/212) and a plunger element (21/221); 
a sliding handle coupled to the barrel, the sliding handle being movable between a forward position and a backward position, thereby moving the barrel between corresponding forward and backward positions (slide handle 12c/212c moves the barrel between forward (Fig. 1/5/15/16) and rear (Fig. 2/6) positions);  
a compression spring that biases the plunger element against a rear wall in the toy projectile launcher (spring 24/224 compresses between plunger 21/221 and a rear wall 23d/211e); and 
a latching assembly that couples the plunger element to a trigger assembly when the sliding handle is moved to the backward position and the barrel is moved to the corresponding backward position (trigger 23/223 includes a latch 23a/223a to hold the barrel in the rear cocked position for firing), 
wherein the barrel covers at least a portion of the top opening when in the corresponding forward position and the one or more pairs of flaps contact the respective first and second sides of the barrel (the barrel portion 22b/222b sits inside the flaps 213c in the forward position), and 
the trigger assembly, upon toggling, releases the coupling of the latching assembly between the plunger element and the trigger assembly (actuating trigger 23/223 uncouples the latch 23a/223a to release the plunger element and fire the loaded projectile, Col. 4 lines 9-59, Col. 8 lines 13-58).  
Clayton fails to teach:
Each pair of flaps being inwardly biased by a corresponding pair of torsion springs.  
Further, Chia teaches:
A similar toy projectile launcher (100, Fig. 1-3) having an air piston launching assembly (120) and a projectile storage assembly (magazine 150), wherein a loaded projectile is held for launching by the piston assembly by an engagement member, the engagement member being a torsion spring biased element to selectively engage the projectile (torsion spring biased engagement arm 180, Fig. 2a, [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Clayton to have formed the resilient flaps with a torsion spring to provide the biasing force as both curved resilient plastic and pivotal members with torsion springs are well-known and commonly used equivalents in the art and the substitution of either equivalent would have been obvious to one having ordinary skill in the art as a matter of obvious design choice and as Chia teaches torsional springs may be added to enhance the biasing force of engagement members ([0084]).  Further, it would have been obvious to one having ordinary skill in the art to have formed the biasing members of the flaps with torsion springs as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In Reference to Claim 2
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 1, wherein the plunger element compresses the compression spring against the rear wall when the sliding handle is moved to the backward position (Clayton: spring 24/224 compresses between plunger 21/221 and a rear wall 23d/211e when the slide is moved to the rear cocked position, Col. 8 lines 13-58).  
In Reference to Claim 3
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 1, wherein a projectile from the internal projectile storage area is held between the at least one pair of flaps when the barrel is moved to the corresponding backward position (Clayton: projectile 27/227 is held by the flaps 213c in the loaded position in line with the nozzle and barrel when cocked, Col. 8 lines 13-58).  
In Reference to Claim 4
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 1, wherein the sliding handle, when moved to the backward position, creates an opening in the toy projectile launcher for loading projectiles into the internal projectile storage area (Clayton: rear cocking of the handle moves the nozzle 222b rearward to allow the projectile 227 to be loaded in the opening between 211a/212a, Fig. 3, 16, Col. 8 lines 13-5).    
In Reference to Claim 5
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 1, wherein, when the sliding handle is moved from the backward position to the forward position with the latching assembly coupling the plunger element to the trigger assembly, the barrel is moved to the corresponding forward position and forms an internal air chamber with the plunger element, the internal air chamber being filled with air drawn in from a front nozzle of the barrel (Clayton: an air chamber is formed in plunger 221 by drawing air in by loading and cocking the handle and plunger to the latch of the trigger, Col. 4 lines 9-59, Col. 8 lines 13-58).    
In Reference to Claim 6
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 5, wherein the plunger element is pushed forward by the compression spring to expel the air from the internal air chamber through the front nozzle of the barrel when the coupling of the latching assembly between the plunger element and the trigger assembly is released (Clayton: actuating trigger 23/223 uncouples the latch 23a/223a to release the plunger element via the compressed spring and fire the loaded projectile with the loaded air in the cylinder, Col. 4 lines 9-59, Col. 8 lines 13-58).  
In Reference to Claim 7
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 5, further comprising a projectile in the internal air chamber immediately adjacent the front nozzle of the barrel (projectile 27/227 is loaded immediately adjacent the front nozzle 22a/222b).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton and Chia as applied to claim 1 above.
In Reference to Claim 8
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 1, wherein the at least one pair of resilient flaps comprises a pair of resilient flaps disposed at respective front and back portions of the top opening of the internal projectile storage area (Clayton: one pair of flaps 213c retains the loaded projectile 227 at the front and back of the firing opening).  
Though Clayton fails to specifically teach the flaps being two pairs (one in the front and one in the rear), it would have been obvious to one of ordinary skill in the art to have formed the flaps as separate pairs of forward and rear members as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179) and it has been held that merely duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton and Chia as applied to claim 8 above and further in view of Sindel US Pat. No. 4,756,297.
In Reference to Claims 9-10
Clayton as modified by Chia teaches:
The toy projectile launcher of claim 8 as rejected above, wherein the barrel has an oval shaped cross section with a narrower side extending across the width (Fig. 4).
Clayton fails to teach:
The air piston assembly has an oval shaped cross-section with a narrower side extending across a width of the body of the launcher, wherein the oval shape of the barrel incorporates about a 7:5 height-to-width ratio.  
Further, Sindel teaches:
A toy projectile launcher having an air piston launching assembly having an oval shaped cross-section with a narrower side extending across a width of the body of the launcher wherein the oval shape is approximately about 7:5 height to width ratio (1, Fig. 4/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Clayton to have formed the piston assembly with an oval shaped cross-section in order to provide more volume and therefore more power during launching as oval cross section piston assemblies are known in the art to provide and as taught by Sindel (Col. 2 lines 13-25).  Though Sindel is silent to the exact height to width ratio, this limitation appears to be taught by Sindel as the width is slightly smaller than the height and is shown as approximately the same size and shape ratio as claimed.  Further, it would have been obvious to one having ordinary skill in the art to have formed the oval shape at the claimed ratio as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Hadley (8,720,426) teaches a similar rear slide spring loaded toy projectile launcher, and Victor (2013/0239936) and Poirier (2014/0326228) teach similar spring loaded toy projectile launchers.  Further, Huebl (9,027,541) also teaches a projectile engagement feature biased into contact with the projectile by a torsional spring (Col. 13 lines 53-64).
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711